UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7825



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD PHILLIPS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Herbert N. Maletz, Senior Judge, sitting by designation. (CR-93-
455-JFM, CA-97-2019-HNM)


Submitted:   May 13, 1999                   Decided:   May 18, 1999


Before WIDENER and MOTZ,* Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Phillips, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.



     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gerald Phillips seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Phillips, Nos. CR-93-

455-JFM; CA-97-2019-HNM (D. Md. Oct. 22, 1998).   Much of Phillips’

appeal is based on a “traverse” allegedly filed in district court.

However, the certified district court record reveals that this

document was never filed, and thus, the district court did not err

in failing to consider it.    See 4th Cir. R. 10(b) (parties are

responsible for insuring that all relevant documents have been

included in the record).   We deny Philips’ motion for appointment

of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                                 2